Case 4:19-cv-11905-MFL-APP ECF No. 18 filed 12/20/19       PageID.985    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KEVIN LINDKE,

      Plaintiff,                                   Case No. 19-cv-11905
                                                   Hon. Matthew F. Leitman
v.

HON. CYNTHIA A. LANE,

     Defendant.
__________________________________________________________________/
  ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE
 SUPPLEMENTAL PLEADING OR ALTERNATIVELY FOR LEAVE TO
                  AMEND (ECF No. 16)

      On December 19, 2019, the Court held a telephonic status conference with

counsel for both parties. For the reasons stated on the record, Plaintiff may file a

second amended complaint by not later than February 3, 2020. Defendant need not

respond to the second amended complaint upon its filing. Instead, the Court will set

a telephonic status conference for February 13, 2020.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 20, 2019




                                         1
Case 4:19-cv-11905-MFL-APP ECF No. 18 filed 12/20/19     PageID.986   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
